internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc intl plr-128477-00 date date legend number release date index number in re taxpayer date a year one trust company dear this replies to your letter dated date in which taxpayer requests the following extensions of time under sec_301_9100-3 i to file a statement under sec_1 f -1 b to revoke its election to be treated as a small_fsc and ii to file form_8279 election to be treated as a fsc or as a small_fsc pursuant to temp sec_1_921-1t q a the filing of the statement of revocation and the form_8279 are each effective for the tax_year ended on date a additional information was submitted in letters dated may and date the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process since year one taxpayer had in effect a small_fsc election the parent of taxpayer engaged trust company to create a regular fsc and taxpayer obtained a new federal tax identification_number taxpayer filed form 1120-fsc for the tax period ended on date a later taxpayer received a notice from the philadelphia service_center stating that form 1120-fsc could not be processed as there was no record of form_8279 having been filed by taxpayer taxpayer then conducted a review of the matter the review disclosed a misunderstanding between taxpayer and trust company as each believed that the in re plr-128477-00 other party had the responsibility for filing form_8279 and the statement of revocation accordingly neither party filed form_8279 and the statement of revocation sec_301 -1 b defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation sec_1_921-1t q a fixes the time to elect treatment as an fsc or small_fsc and sec_1 f -1 b fixes the time to revoke an election to be treated as a fsc or a small_fsc thus the commissioner has discretionary authority pursuant to sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government based on the facts and circumstances of this case we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted extensions of time until days from the date of this ruling letter i to file a statement under sec_1 f -1 b to revoke its election to be treated as a small_fsc and ii to file form_8279 election to be treated as a fsc or as a small_fsc pursuant to temp sec_1 1t b q a the filing of the revocation statement and the form_8279 are each effective for the tax_year ended on date a the granting of extensions of time is not a determination that taxpayer is otherwise eligible to file the statement of revocation and form_8279 sec_301_9100-1 one of the requirements is that a fsc other than a small_fsc must under sec_924 satisfy the foreign_management and foreign_economic_process tests this includes maintaining a principal bank account in a foreign_country which meets the requirements of sec_927 or in a possession_of_the_united_states at all times during the taxable_year this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in re plr-128477-00 no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented pursuant to a power_of_attorney on file in this office a copy of this ruling letter is being sent to taxpayer sincerely llen goldstein reviewer office of the associate chief_counsel international
